Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “flow rate control unit” in at least claim 1. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Flow rate control unit is interpreted as a CPU and a memory of a computer as per applicant specification ([0038] & [0041]); and equivalents thereof.

Reasons for Allowance
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose wherein the bypass line includes a fixed flow rate bypass that includes an on/off valve and connects the high pressure line to the low pressure line in parallel with the variable flow rate bypass, wherein the bypass flow rate control unit controls the flow rate of the working gas flowing in the bypass line through a combination of opening degree adjustment of the flow rate control valve and switching of the on/off valve. The closest prior art of record, Ando (JP 2004085048 A), discloses all of the other limitations required by the claim. Illustratively, a cryocooler comprising a compressor #10; an expander #21; a gas line (Fig. 1-2) that allows a working gas to be circulated between the compressor and the expander and includes a high pressure line #12 through which the working gas is supplied from the compressor to the expander, and a low pressure line #14 through which the working gas is collected from the expander to the compressor; a bypass line that connects the high pressure line to the low pressure line (see line comprising valve #30, Fig. 2) such that the working gas bypasses the expander and returns from the high pressure line to the low pressure line (see Fig. 2); and a bypass flow rate control unit that controls a flow rate of the working gas flowing in the bypass line to provide pressure control of the gas line, wherein the bypass line includes a variable flow rate bypass that includes a flow rate control valve #30 and connects the high pressure line to the low pressure line (see Fig. 2). There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Ando to incorporate the aforementioned limitations. A finding of obviousness is precluded as per MPEP § 2143.01. For this reason, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763